Citation Nr: 0508369	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  96-46 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
December 1974.  This matter comes properly before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
the Department of Veterans Affairs (VA) Regional office in 
St. Petersburg, Florida (RO).

In March 2004 the Board rendered a decision on the veteran's 
claim.  In August 2004 the United States Court of Appeals for 
Veterans Claims (Court) vacated the Board's decision dated in 
March 2004, and remanded the case pursuant to a Joint Motion 
for Remand.  In December 2004, the Board rendered the most 
recent decision on the veteran's claim for entitlement to 
service connection.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion, 
when there has been a denial of due process.  38 C.F.R. 
§ 20.904(a) (2004).  Here, the Board decision dated on 
December 1, 2004, failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent any 
prejudice to the veteran, the December 2004 decision of the 
Board must be vacated in its entirety, and a new decision 
will be entered as if the December 2004 decision by the Board 
had never been issued.


ORDER

The December 1, 2004 decision of the Board is vacated.


	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


